Citation Nr: 0318215	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right orchiectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from February 1947 to 
September 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In his February 2001 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He was scheduled for 
such a hearing in October 2002, but, in September 2002, he 
notified the RO that he would not be able to attend that 
hearing for medical reasons and instead requested "a video 
hearing at the local DVA office."  He made further VA 
hearing requests in February and March of 2003.  In March 
2003, however, his representative notified the RO that he no 
longer sought a personal hearing on account of his inability 
to travel long distances.  His hearing request is therefore 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2002).



FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claim.

2.  The veteran's claim for service connection for residuals 
of a right orchiectomy was previously denied in multiple 
decisions, the most recent of which was a May 1997 Board 
decision.

3.  Evidence received since the May 1997 Board decision is 
new and bears directly and substantially on the question of 
whether current residuals of a right orchiectomy are 
etiologically related to service.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a right 
orchiectomy.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  In this case, the veteran was notified 
of the VCAA provisions in a July 2001 letter.  Given the 
Board's partial disposition of this case and the requested 
actions outlined in the REMAND section of this decision, no 
further analysis of VCAA compliance in this case is warranted 
at this time. 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's claim for service connection for 
residuals of a right orchiectomy was initially denied in an 
unappealed October 1990 rating decision.  
In a subsequent rating decision, issued in December 1992, the 
RO determined that new and material evidence had not been 
submitted to reopen this claim.  The veteran appealed this 
decision, but, in a May 1997 decision, the Board determined 
that the veteran had not submitted new and material evidence 
to reopen his claim.  Specifically, the Board noted that 
there was no evidence linking a right orchiectomy in 1980 to 
a disease or injury in service.

The noted May 1997 Board decision is final under 38 U.S.C.A. 
§ 7104(a).  Accordingly, the veteran's claim of entitlement 
to service connection for residuals of a right orchiectomy 
can only be reopened on the basis of new and material 
evidence submitted since the May 1997 decision.

In this regard, the Board notes that the veteran's claims 
file now includes an October 1999 private pain clinic note.  
The doctor who provided this note stated that the veteran 
"presents with chief complaint of right groin pain of 52 
years duration.  Onset was found to be continuous and related 
to epididymitis in 1947."  The doctor rendered an impression 
of right groin pain, status post "multiple operations and 
phantom testicular pain and other diagnoses outlined above."   

The Board has reviewed this evidence and finds that it bears 
directly and substantially on the question of whether the 
veteran currently suffers from a testicular disorder of 
service onset.  Accordingly, the Board deems this record to 
be new and material evidence, and the veteran's claim of 
entitlement to service connection for residuals of a right 
orchiectomy is reopened.  See Hodge v. West, 155 F.3d at 1363 
(the veteran is not required to demonstrate that new and 
material evidence, in and of itself, would probably change 
the outcome of the claim; rather, the emphasis is on the 
completeness of the evidentiary record).  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a right 
orchiectomy; to that extent only, the appeal is granted.


REMAND

As indicated above, the claims file now contains evidence 
suggesting a causal link between in-service testicular 
problems and the veteran's current disability.  The Board 
also notes that the veteran was treated for a left varicocle 
during service; however, to date the veteran has not been 
afforded a VA examination addressing the nature and etiology 
of the veteran's current disorder, based on all of the 
medical evidence now of record.  Such an examination is 
warranted in light of the aforementioned evidence.

Also, in August 2001, the veteran provided signed release 
forms for multiple private doctors concerning his claimed 
disorder.  It is not clear from these release forms when the 
dates of treatment were, and it does not appear that the RO 
took action to obtain corresponding records.  Accordingly, 
further efforts should be made to obtain such records.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform the 
veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should also be requested 
to provide signed release forms from 
records from Drs. Ellis A. Tinsley, John 
Cashman, Thad W. Shearin, E. Everett 
Anderson, Joseph Hooper, Jawajar N. Ghia, 
Bruno J. Urban, Frank D. Crowl, David P. 
Lensch, Joseph A. Moylan, Dianne Scott, 
C. Frank Chen, Alan J. Gray, and R. B. 
Hare.  The RO should then request records 
from all doctors for whom signed release 
forms have been completed.  All records 
obtained by the RO must be added to the 
claims file.

3.  The RO should then afford the veteran 
a VA examination, conducted by an 
appropriate medical professional, to 
determine the nature and etiology of his 
current residuals of a right orchiectomy.  
The examiner should be provided with the 
veteran's claims file and should review 
the entire claims file in conjunction 
with the examination.  Based on the 
claims file review and the examination 
results, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
residuals of a right orchiectomy are 
etiologically related to service.  All 
opinion and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for residuals of a right 
orchiectomy.  In this issuance, the RO 
should include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2002).  If 
the determination of this claim remains 
less than fully favorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



